Opinion issued September 19, 2013




                                    In The

                           Court of Appeals
                                For The

                       First District of Texas
                         ————————————
                          NO. 01-11-00919-CV
                        ———————————
                          OGE, LLC, Appellant
                                     V.
  MATRIX PETROLEUM, LLC, ENDURING STBU, LLC, JP MORGAN
 CHASE BANK, N.A., DAVID DICKSON, ELIZABETH HOWELL, JUDY
   THOMAS, ALPAKA OIL & GAS, LLC, ALBERY E. BUTLER, KAY
  BUTLER BARNES, KIMBERLY SCHULTZ, ANTHONY M. BUTLER,
BRET E. BUTLER, CHRISTY BUTLER OLIVERAS, PAULA KAY MOIX,
   PAKALOU, LLC, AND DEBORAH FULGHAM, TRUSTEE OF THE
           LINDSAY LOUISE BUTLER TRUST, Appellees


                 On Appeal from the Probate Court No. 1
                         Harris County, Texas
                    Trial Court Case No. 365607401


                       MEMORANDUM OPINION
       Appellant has filed an unopposed motion to dismiss the appeal. No opinion

has issued. Accordingly, we grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).

                                PER CURIAM


      Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        2